21st Mortgage s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 11, 2014

                                       No. 04-14-00690-CV

                                Thomas ROSAS and Jaime Rosas,
                                         Appellants

                                                 v.

                            21ST MORTGAGE CORPORATION,
                                      Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2014-CV-00771
                            Honorable Tina Torres, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record stating that the clerk’s record
has not been filed because appellant has failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and appellant is not entitled to appeal without paying the fee. It is
therefore ORDERED that appellant provide written proof to this court within ten (10) days of the
date of this order that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court